department of the treasury npcmicorseser’ evenue service n date aug -9 - sin contact person identification_number telephone number t eo b3 employer_identification_number - d i d o w e i o p i dear sir or madam we have considered a’s and b’s ruling requests dated date as supplemented by subsequent correspondence wherein they requested certain rulings concerning the federal tax consequences of the proposed transaction described below ais a not-for-profit organization formed under the law of the state of x and operates exclusively for charitable educational scientific and religious purposes a is exempt from federal_income_tax under sec_501 of the internal_revenue_code code and is classified as a private_foundation within the meaning sec_509 of the code b is a not-for-profit organization formed under the taw of the state of y and operates exclusively for charitable educational scientific and religious purposes b is exempt from federal_income_tax under sec_501 of the code and is classified as a private_foundation within the meaning of sec_509 both a and b have been entirely funded and are controlled by c and d the information in the articles of incorporation and articles of merger of both private_foundations indicate that candd comprise the majority of the board members of a and b c and d effectively control a and b b represents that it desires to relocate to the state of x in order to facilitate the conduct of charitable activities a was formed for the purpose of continuing b’s exempt_activities the surviving corporation b represents that it will transfer its assets and merge into a which will be - a makes the following representations it has no expenditure_responsibility grants outstanding under sec_4945 of the code it possesses all of the same attributes and characteristics of b both a and b represent that upon merger the title of all real_estate and other_property or any interest therein will be vested with a without reversion or impairment both private_foundations represent that after the merger a shall be responsible for all liabilities and obligations of b b represents that upon merger and transfer of the assets to a it will voluntarily terminate its private_foundation_status by giving notice to the service as described under sec_507 of the code and by filing a certificate of merger with the appropriate state_agency law sec_507 of the code provides that except as provided in sec_507 the status of any organization as a private_foundation shall be terminated only if notifies the secretary of its intent to accomplish termination it sec_507 of the code provides that in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shail not be treated as a newly created organization sec_507 of the code imposes a tax on each organization that terminates its private_foundation_status under sec_507 sec_1_507-1 of the income_tax regulations regulations provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that a private_foundation that transfers all of its net assets is required to file the annual information_return required by sec_6033 and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable years in question the foundation has neither legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this section the transferee organization shall not be treated asa newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 of the regulations provides in relevant part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such _3- 2001e c amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of transfer sec_1_507-3 of the regulations provides in relevant part that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 of the regulations provides that if a private_foundation incurs liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations provides in relevant part that where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor sec_1_507-3 of the regulations provides in relevant part that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations provides that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more private_foundations pursuant to any reorganization partial_liquidation or any other significant disposition of assets the term significant disposition includes any disposition of percent or more of the transferor private foundation’s assets sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 a transfer of assets described in sec_507 will not constitute a termination of the transferor's private_foundation_status under sec_507 such transfer must nevertheless satisfy the requirements of any pertinent provisions of chapter sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under - a c o c sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_4940 of the code imposes on a private_foundation with respect to the carrying on of its activities a tax equal to percent of its net_investment_income for the taxable_year sec_4940 provides in relevant part that in determining capital_gain_net_income there shall be taken into account only gains and losses from the sale_or_other_disposition of property used for the production of interest dividends rents and royalties sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4944 of the code imposes a tax on any amount invested by a private_foundation in a manner that jeopardizes the carrying out of any of its exempt purposes sec_4945 of the code imposes a tax on any taxable_expenditure made by a private_foundation as defined in pertinent part by sec_4945 sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to another organization unless - a such organization is described in paragraph or of sec_509 or is an exempt_operating_foundation as defined in sec_4940 or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures - to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary 2z001eoc3 sec_53_4945-5 of the foundation and similar excise_taxes regulations regulations provides in pertinent part that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 of the regulations concerns the terms of grants the regulation provides that in order to exercise expenditure_responsibility the grantor private_foundation must require that the grant be subject_to a written commitment signed by an appropriate officer director or trustee of the grantee including the grantee’s agreement to repay any portion of the grant which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the grant funds are spent and the progress made in accomplishing the purposes of the grant to maintain records of receipts and expenditures to make its books_and_records available to the grantor at reasonable times and not to use any of the funds to carry on propaganda or otherwise attempt to influence legislation within the meaning of code sec_4945 or to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of code sec_4945 or to make any grant which does not comply with the requirements of code sec_4945 or sec_4945 or to undertake any activity for any purpose other than one specified in code sec_170 the agreement must also clearly specify the purposes of the grant such purposes may include contributing for capital endowment provided that neither the grants nor the income therefrom may be used for purposes other than those described in code sec_170 sec_53_4945-5 of the regulations concerns capital endowment grants to exempt private_foundations the regulation provides that if a private_foundation makes a grant to another private_foundation for endowment or for other capital purposes the grantor private_foundation must require reports from the grantee private_foundation on the uses of the principal and the income if any from the grant funds the grantee must make such reports annually for its tax_year in which the grant was made and for its immediately succeeding two tax years only if apparent to the grantor that before the end of such grantee’s second succeeding tax_year neither the principal nor the income from the grant funds has been used for any purpose which would result in liability for tax under sec_4945 may the grantor then allow the grantee’s reports to be discontinued it is reasonably sec_53_4945-5 of the regulations provides in pertinent part that to satisfy the report making requirements of sec_4945 of the code a granting foundation must provide the required information on its annual information_return required to be filed by sec_6033 for each taxable_year with respect to each grant made during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 such information must also be provided on such return with respect to each grant subject_to such requirements upon which any amount or any report is outstanding at any time during the taxable_year however with respect to any grant made for endowment or other capital purposes the grantor must provide the required information only for any taxable_year for which the grantor must require a report from the grantee under sec_53_4945-5 the requirements of this zo0le9031 subparagraph with respect to any grant may be satisfied by submission with the foundation's information_return of a report received from the grantee if the information required by section d is contained in such report sec_53_4945-5 of the regulations provides that the report required by this paragraph shall include the following information i the name and address of the grantee ii the date and amount of the grant iii the purpose of the grant iv the amounts expended by the grantee based upon the most recent report received from the grantee v whether the grantee has diverted any portion of the funds or the income therefrom in the case of an endowment grant from the purpose of the grant to the knowledge of the grantor vi the dates of any reports received from the grantee vii the date and results of any verification of the grantee’s reports undertaken pursuant to and to the extent required under paragraph c of this section by the grantor or by others at the direction of the grantor sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 discussion b proposes to transfer all-of its assets to a pursuant to a merger wherein a will be the surviving private_foundation a is a domestic organization described in sec_501 of the code accordingly the proposed transfer is described in sec_507 and will not be subject_to tax under sec_507 since the proposed transfer is a sec_507 transfer a will not be treated as a newly created organization and will possess the attributes of b see sec_1_507-3 a and of the regulations also a will be treated as if it were b for purposes of chapter and sec_507 through of the code see sec_1_507-3 of the regulations since the proposed transfer is described in sec_507 of the code it will not adversely effect a’s or b's exempt status under sec_501 furthermore b will not be required to file the annual information_return under sec_6033 for any taxable_year following the taxable_year in which the transfer occurred since it will have no legal or equitable titie to any assets and will engage in no activity in the subsequent taxable years see sec_1_507-1 and sec_1 a i of the regulations since the proposed transfer is a donation it will not be treated as net_investment_income under sec_4940 of the code or sale or other distribution under sec_4940 of the code the proposed transfer will not constitute an act of self- dealing within the meaning of sec_4941 because the assets will be donated to a sec_501 organization and be used for exempt purposes within the meaning of sec_501 since the transfer of the assets constitutes a distribution for charitable purposes within the meaning of sec_501 it will not constitute a jeopardizing investment within the meaning of sec_4944 the proposed transfer will not constitute a taxable_expenditure within the meaning of sec_4945 where the assets are transferred to another private_foundation pursuant to a sec_507 transfer see sec_4945 of the code b will not need to exercise _- expenditure_responsibility with respect to the transfer see sec_1_507-3 of the regulations finally as discussed previously since the transfer is not subject_to taxes imposed by sec_4941 sec_4942 sec_4944 and sec_4945 then it will not give rise to any taxes under chapter since b has not given notice of termination of its private_foundation_status under sec_507 of the code b will not be subject_to taxes imposed by sec_507 merely as a result of this transfer based on the foregoing we conclude as follows the transfer of assets from b to a will not adversely affect either a's or b’s exempt status under sec_501 of the code the transfer of assets from b to a will be a transfer of assets described in sec_507 of the code a will not be treated as a newly created organization pursuant to sec_507 and sec_1_507-3 of the regulations pursuant to sec_1_507-3 of the regulations a will be treated as possessing b’s attributes and characteristics as described in sec_1 a i and of the regulations the transfer of assets from b to a will not constitute a termination of b’s status as a private_foundation within the meaning of sec_507 b will incur no tax under sec_507 of the code when it terminates under sec_507 because it has no assets - the transfer of assets to a will not cause either a or b to be subject_to the tax imposed by sec_507 since the proposed transfer is described in sec_507 the transfer of assets from b to a will not give rise to any_tax on investment under sec_4940 and will not constitute a sale or other distribution within the meaning of sec_4940 of the code the transfer of the assets from b to a will not be an act of self-dealing under sec_4941 of the code and thus will not give rise to the excise_tax under this code section the transfer of assets from b to a will not constitute a jeopardizing investment under sec_4944 of the code and thus will not give rise to an excise_tax under this code section the transfer of assets from b to a will not be taxable_expenditure under sec_4945 of the code ac sec_11 a will not be required to exercise expenditure_responsibility under sec_4945 of the code and sec_53_4945-5 of the regulations the transfer of assets from b to a does not constitute a grant for endowment as described in sec_53_4945-5 of the regulations pursuant to sec_1_507-3 of the regulations a will be treated as if it were the transferor private_foundation for purposes of chapter and sec_507 through of the code the transfer will not adversely affect a’s or b’s exempt status under sec_501 of the code the transfer will not give rise to any taxes under chapter and sec_507 of the code b will not be required to the annual information returned required by sec_6033 for any taxable_year following the taxable_year in which the proposed transfer occurs provided it has no legal or equitable_title to any assets and engages in no activity in the subsequent tax_year this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and governmental entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number also we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent we are sending a copy of this ruling to the ohio te_ge customer service because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely cohatc haver - robert c harper jr manager exempt_organizations technical group
